         Case 1:20-cv-02295-EGS Document 142 Filed 12/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                    Plaintiff,
                                                     Civil Docket No. 20-cv-2295 (EGS)
        v.

 UNITED STATES POSTAL SERVICE, et
 al.,

                    Defendants.


                                  NOTICE OF AGREEMENT

       The parties in National Association for the Advancement of Colored People v. United

States Postal Service, et al., hereby provide notice to the Court that they have entered into the

Agreement attached hereto as Exhibit A.

 December 23, 2020                                   Respectfully submitted,

                                                     /s/ Allison M. Zieve
 JEFFREY BOSSERT CLARK                               Allison M. Zieve (DC Bar No. 424786)
 Acting Assistant Attorney General                   Matthew A. Seligman (DC Bar No. 1018889)
                                                     PUBLIC CITIZEN LITIGATION GROUP
 ERIC R. WOMACK
 Assistant Director, Federal Programs Branch         1600 20th Street NW
                                                     Washington, DC 20009
 /s/ Joseph E. Borson                                (202) 588-1000
 JOSEPH E. BORSON (Va. Bar No. 85519)
 KUNTAL CHOLERA                                      Samuel Spital (D.D.C. Bar No. SS4839)
 ALEXIS ECHOLS                                       Rachel Kleinman (NY Bar No. 4417903)
 DENA M. ROTH                                        Monique Lin-Luse (NY Bar No. 5671920)
 JOHN ROBINSON
                                                     J. Zachery Morris (NY Bar No. 5392196)
                                                     John S. Cusick (NY Bar No. 5585245)
                                                     NAACP LEGAL DEFENSE &
                                                         EDUCATIONAL FUND, INC.
                                                     40 Rector Street, 5th Floor
                                                     New York, NY 10006
                                                     (212) 965-2200


                                                 1
       Case 1:20-cv-02295-EGS Document 142 Filed 12/23/20 Page 2 of 2



Trial Attorneys                               Counsel for Plaintiffs
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW
Washington D.C. 20005
(202) 514-1944
joseph.borson@usdoj.gov

Attorneys for Defendants




                                          2
